DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed July 11, 2022 have been fully considered but they are not persuasive.  Applicant argues on pages 7-11 and 13-15, that it would not be obvious to modify the Okamoto by Han or Fillipi, due to the fact the modification would render the operation of Okamoto inoperable or change the principle of operation.  The Examiner respectfully disagrees.  First, one of ordinary skill in the art could make this modification without rendering the device of Okamoto inoperable or change the principle of operation.  Second, it has been well established that to be useful in an obviousness combination, a secondary reference should be used for what it teaches and need not be bodily substituted into the primary reference structure.  “Question in a rejection for obviousness on a combination of references is what secondary reference would teach one skilled in the art and not whether its structure could be bodily substituted in basic reference structure.” In re Richman 165 USPQ 509 (CCPA 1970).”  In this instance, both Han and Fillipi would teaching one of ordinary skill that horizontal surface of a conducting plug facing away from a logic circuit/data processing die can be coplanar with a horizontal surface of a dielectric liner, if so desired.  The Examiner takes the position the rejections are proper.
Applicant’s arguments with respect to claim(s) 1-12 and 14-21 have been considered but are moot on grounds of new rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1 and 4 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Qian et al. (Qian) (US 2013/0264688 A1).
	In regards to claim 1, Qian (Figs. 1-11 and associated text) discloses image sensor device (Fig. 11) comprising: an image sensor die (item 203, paragraph 22) bonded to a logic circuit die (item 103, paragraphs 21, 22) at a bonding interface, wherein the image sensor die (item 203) has a first silicon substrate (item 205, paragraph24) and a first inter-metal dielectric layer (item 207) between the first silicon substrate (item 205, paragraph 24) and the logic circuit die (item 103, paragraphs 21, 22); a first conductive plug (items 519, 623, 1033) extending through the first silicon substrate (item 205), through the first inter-metal dielectric layer (item 207), and across the bonding interface (item 315) to connect to a metal line (item 109) of the logic circuit die (item 103); and a dielectric liner (items 521, 931) extending from a first side of the first silicon substrate (item 205) to a second side of the first silicon substrate (item 205) and extending along an interface between the first conductive plug (items 519, 623, 1033) and the first inter-metal dielectric layer (items 207), wherein a horizontal surface of the first conductive plug (items 519, 623, 1033) facing away from the logic circuit (die) (item 103) is (horizontally) coplanar with a horizontal surface of the dielectric liner (items 521, 931) facing away from the logic circuit die (item 103).  
	In regards to claim 4, Qian (Figs. 1, 2, 11 and associated text) discloses wherein the image sensor die (items 203) is bonded to the logic circuit die (item 103) using a dielectric-to-dielectric bond.
	The method of forming a device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2, 3, 5-7 and 15-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Qian et al. (Qian) (US 2013/0264688 A1) in view of Okamoto (US 2012/0267740 A1 now US 9,236,412 B2).
	In regards to claims 2, 3, 5, 6 and 7, Qian does not specifically disclose wherein the dielectric liner comprises a nitride; wherein the dielectric liner comprises a layer of silicon oxide and a layer of silicon nitride; further comprising a second conductive plug, the dielectric liner extending to be in contact with the second conductive plug; wherein the dielectric liner  extends between the second conductive plug and the first silicon substrate; wherein the dielectric liner has an omega shape in a cross-sectional view between the first conductive plug and the second conductive plug. 
	In regards to claim 2, Okamoto (Fig. 21 and associated text) discloses wherein the dielectric liner (items 144, 143) comprises a nitride (paragraph 54).
	In regards to claim 3, Okamoto (Fig. 21 and associated text) discloses wherein the dielectric liner (items 144, 143) comprises a layer of silicon oxide and a layer of silicon nitride (paragraph 54).
	It would have been obvious to one ordinary skill in the art at time of the invention to modify the liner of Qian with the teachings of Okamoto for the purpose of insulation, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
	In regards to claim 5, Okamoto (Fig. 21 and associated text) discloses further comprising a second conductive plug (item 146), the dielectric liner (items 144, 145, 143) extending to be in contact with the second conductive plug (item 146).
	In regards to claim 6, Okamoto (Fig. 21 and associated text) discloses wherein the dielectric liner (items 143, 144, 145) extends between the second conductive plug (item 146) and the first silicon substrate (item 111).
	It would have been obvious to modify the invention to include a second conductive plug as taught by Okamoto for the purpose of an electrical connection to other wirings, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).  
	It would have also been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Qian with the extending dielectric liner of Okamoto for the purpose of insulation.
	In regards to claim 7, Okamoto (Fig. 21 and associated text) discloses wherein the dielectric liner (items 143, 144, 145) has an omega shape in a cross-sectional view between the first conductive plug (item 147) and the second conductive plug (item 146). 
	It would have been obvious to modify the invention to include a dielectric liner having an omega shape, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
	In regards to claim 15, Qian (Figs. 1, 2, 11 and associated text) discloses a backside illuminated image sensor device (Fig. 11) comprising: an image sensor die (item 203) comprising a first silicon substrate (item 205) and a first inter-metal dielectric layer (item 207); a data processing circuit die (item 103) comprising a second silicon substrate (items 105) and a second inter-metal dielectric layer (item 107), wherein the first inter-metal dielectric layer (item 207) is bonded to the second inter-metal dielectric layer (item 107)  at a bonding interface (item 315); a first conductive plug (items 519, 623, 1033) having a first width in the first silicon substrate (item 205) and a second width in the first inter-metal dielectric layer (item 207), wherein the second width is smaller than the first width and wherein there is a step change in width within the first conductive plug (items 519, 623, 1033), wherein a horizontal surface of the first conductive plug (items 519, 623, 1033) facing away from the data processing die (item 103) is (horizontally) coplanar with a horizontal surface of the dielectric liner (items 521, 931) facing away from the data processing die (item 103), but does not specifically disclose a second conductive plug having the first width in the first silicon substrate and the second width in the first inter-metal dielectric layer and wherein there is a step change in width within the first conductive plug; wherein at least one of the first conductive plug and the second conductive plug extends through the image sensor die, across the bonding interface, to a metal line in the second inter-metal dielectric layer; and a continuous dielectric liner extending from over the first silicon substrate to be between the first silicon substrate and both the first conductive plug and the second conductive plug, wherein the continuous dielectric liner comprises at least silicon and oxygen.
	In regards to claim 15, Okamoto (Figs. 14, 18, 21 and associated text) discloses a second conductive plug (items 146 or 147) having the first width in the first silicon substrate (item 111) and the second width in the first inter-metal dielectric layer (items 112, 112 plus 142 or 112 plus 201) and wherein there is a step change in width within the first conductive plug (items 151 plus 304); wherein at least one of the first conductive plug (items 146 or 147, 246) and the second conductive plug (items 146 or 147, 246)  extends through the image sensor die (items 110, 110 plus 142 or 110 plus), across the bonding interface, to a metal line (item 123) in the second inter-metal dielectric layer (items 122 or 122 plus 201); and a continuous dielectric liner (items 143, 144, 145) extending from over the first silicon substrate (item 111) to be between the first silicon substrate (item 111) and both the first conductive plug (items 146 or 147, 246) and the second conductive plug (items 146 or 147, 246), wherein the continuous dielectric liner (items 143, 144, 145) comprises at least silicon and oxygen (paragraph 54).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Qian with the teachings of Okamoto for the purpose of achieving high density of semiconductor devices or hybridization of semiconductor circuits having different function, electrical connections and insulation.
	It would have also been obvious to modify the invention to include a second conductive plug as taught by Okamoto for the purpose of an electrical connection to other wirings, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).  
	In regards claims 16-20, Qian does not specifically disclose wherein the continuous dielectric liner extends between the first conductive plug within the first silicon substrate and the first inter-metal dielectric layer; wherein the continuous dielectric liner  extends between the second conductive plug within the first silicon substrate and the first inter-metal dielectric layer; wherein the continuous dielectric liner has an omega shape; wherein the first conductive plug comprises a seed layer; wherein the continuous dielectric liner  further comprises nitrogen.
	In regards to claim 16, Okamoto (Figs. 14, 21 and associated text) discloses wherein the continuous dielectric liner (items 143, 144, 145) extends between the first conductive plug (items 146 or 147, 246) within the first silicon substrate (item 111) and the first inter-metal dielectric layer (items 112, 112 plus 142 or 112 plus 201).
	In regards to claim 17, Okamoto (Figs. 14, 21 and associated text) discloses wherein the continuous dielectric liner (items 143, 144, 145) extends between the second conductive plug (items 146 plus 148 or 147 plus 148, 246) within the first silicon substrate (item 111) and the first inter-metal dielectric layer (items 112, 112 plus 142 or 112 plus 201).
	It would have also been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Qian with the extending dielectric liner of Okamoto for the purpose of insulation.
	In regards to claim 18, Okamoto (Figs. 14, 21 and associated text) discloses wherein the continuous dielectric liner (items 143, 144, 145) has an omega shape.
	It would have been obvious to modify the invention to include a dielectric liner having an omega shape, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
	In regards to claim 19, Okamoto (Figs. 14, 21 and associated text) discloses wherein the first conductive plug (items 146 plus 148 or 147 plus 148, 246) comprises a seed layer (not shown, paragraph 69).
	It would have also been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Qian with the seed layer of Okamoto for purpose of unnecessary removal of barrier metals and forming connection wiring (paragraph 69).
	In regards to claim 20, Okamoto (Figs. 14, 21 and associated text) discloses wherein the continuous dielectric liner (items 143, 144, 145) further comprises nitrogen (paragraph 54).
	It would have been obvious to one ordinary skill in the art at time of the invention to modify the liner of Qian with the teachings of Okamoto for the purpose of insulation, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  

Claim 8-14 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Qian et al. (Qian) (US 2013/0264688 A1) in view of Yen et al. (Yen) (US 2011/0221070 A1) in view of Okamoto (US 2012/0267740 A1).
	In regards to claim 8, Qian (Figs. 1, 2, 7, 11 and associated text) discloses an image sensor (Fig. 11) comprising: a first conductive plug (items 519, 623, 1033), the first conductive plug (items 519, 623, 1033) having a first portion in a semiconductor substrate (item 205) of the image sensor (Fig. 11) and having a second portion extending from the semiconductor substrate (item 205) to a first inter-metal dielectric layer (item 107) within a first die (item 103), wherein the second portion is in direct contact with the first inter-metal dielectric layer (item 107); wherein the first die (item 103) is a logic die (item 103, paragraphs 21, 22), wherein the first conductive plug (items 519, 623, 1033) has a first surface facing away from the first die, the first surface being planar and extending from the first side of the first conducting plug (items 519, 623, 1033) to a second side of the first conductive plug (items 519, 623, 1033) opposite to the first side of the first conductive plug (items 519, 623, 1033), the first conductive plug (items 519, 623, 1033) comprising a conductive material (item 1033) throughout the first conductive plug; a dielectric liner (item 931) continuously extending from a sidewall of the second portion, along a bottom surface of the first portion, along a sidewall of the first portion, the dielectric liner (item 931) having a second surface facing away from the first die (item 103), the second surface being coplanar with the first surface; and a dielectric layer (item 521) overlying and in physical contact with the dielectric liner (item 931), the dielectric layer (item 521) having a third surface facing towards the first die (item 103), the third surface being planar from a first side of the dielectric layer (item 521) to a second side of the dielectric layer (item 521) opposite the first side of the dielectric layer (item 521), but does not specifically the dielectric liner continuously extending from a sidewall of the second portion, along a bottom surface of the first portion, along a sidewall of the first portion and a top surface of the substrate.
	In regards to claim 8, Yen (Figs. 12, 13 and associated text) discloses the dielectric liner (item 27) continuously extending from a sidewall of the second portion, along a bottom surface of the first portion, along a sidewall of the first portion and a top surface of the carrier/(substrate) (item 17 or 17 plus 19).
	Therefore it would have been obvious to one ordinary skill in the art before the effective filing date to modify the invention of Qian with the teachings of Yen for the purpose of protection.
	Qian as modified by Yen does not specifically disclose a transistor at least partially located within the semiconductor substrate.
	In regards to claim 8, Okamoto (Figs. 1, 21 and associated text) discloses a transistor (items Tr1-Tr4 or Tr5-Tr8) at least partially located within the semiconductor substrate (items 110 or 120).  
	Therefore it would have been obvious to one ordinary skill in the art before the effective filing date to modify the invention of Qian as modified by Yen with the teachings of Okamoto for the purpose of a control circuit (paragraph 122).
It has been well established that to be useful in an obviousness combination, a secondary reference should be used for what it teaches and need not be bodily substituted into the primary reference structure.  “Question in a rejection for obviousness on a combination of references is what secondary reference would teach one skilled in the art and not whether its structure could be bodily substituted in basic reference structure.” In re Richman 165 USPQ 509 (CCPA 1970). 

In regards to claim 9, Qian (Figs. 1, 2, 11 and associated text) discloses all the limitation except a second conductive plug.
	In regards to claim 9, Yen (Fig. 13 and associated text) discloses wherein the dielectric liner (item 27) further extends along the top surface of the semiconductor substrate (item 17), along a sidewall of a second conductive plug (plug shown on the left or right filled by items 32 and 34), along a bottom surface of the second conductive plug (plug shown on the left or right filled by items 32 and 34), and to a second sidewall of the second conductive plug (plug shown on the left or right filled by items 32 and 34) different from the sidewall of the second conductive plug (plug shown on the left or right filled by items 32 and 34).
	It would have also been obvious to modify the invention to include a second conductive plug as taught by Yen for the purpose of an electrical connection to other wirings, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).  
	In regards to claim 10, Qian does not specifically disclose wherein the dielectric liner has an omega shape.
	In regards to claim 10, Yen (Fig. 13 and associated text) discloses wherein the dielectric liner (item 27) has an omega shape.
	It would have been obvious to modify the invention to include a dielectric liner having an omega shape, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
	In regards to claim 11, Qian as modified by Yen does not specifically disclose wherein the second conductive plug extends through a bonding interface.
	Okamoto (Fig. 21 and associated text) discloses wherein the second conductive plug (item 146) extends through a bonding interface.
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Qian as modified by Yen with the teachings of Okamoto for the purpose of an electrical connection to different substrate (paragraph 49).
	In regards to claim 12, Qian does not specifically disclose wherein the first conductive plug remains on one side of the bonding interface. 
	In regards to claim 12, Yen (Fig. 13 and associated text) discloses wherein the first conductive plug (plug shown on the left or right filled by items 32 and 34) remains on one side of the bonding interface.  Okamoto discloses this feature as well, see Fig. 21, item 147.
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Qian with the teachings of Yen for the purpose of an electrical connection within a particular die.
	In regards to claim 14, Yen discloses wherein the dielectric liner (item 27) comprises a layer of silicon oxide.
	Qian as modified by Yen and Okamoto does not specifically disclose the dielectric liner comprises a layer of silicon oxide and a layer of silicon nitride.
	It is well known the art the insulation layers/liners can have a single or multilayer structure.  It would have been obvious to modify the invention to include a dielectric liner comprising a layer of silicon oxide and a layer of silicon nitride for the purpose of protection and etch selectivity, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
	In regards to claim 21, Qian (Figs. 1, 2, 11 and associated text) discloses wherein the semiconductor substrate (items 205) in part of an image die (item 203, paragraph 22).
Claim 1-7 and 15-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okamoto (US 2012/0267740 A1 now US 9,236,412 B2) in view of Han et al. (Han) (US 2013/0228936 A1).
	In regards to claim 1, Okamoto (Figs. 1, 21 and associated text) discloses image sensor device (Fig. 21) comprising: an image sensor die (item 110 or 110 plus 142) bonded to a logic circuit die (item 120, paragraph 123) at a bonding interface, wherein the image sensor die (item 110) has a first silicon substrate (item 111, paragraph 36) and a first inter-metal dielectric layer (items 112 or 112 plus 142) between the first silicon substrate (item 111, paragraph 36) and the logic circuit die (item 120, paragraph 123); a first conductive plug (item 146) extending through the first silicon substrate (item 111), through the first inter-metal dielectric layer (items 112 or 112 plus 142), and across the bonding interface to connect to a metal line (item 123) of the logic circuit die (item 120, paragraph 123); and a dielectric liner (items 143, 144) extending from a first side of the first silicon substrate (item 111) to a second side of the first silicon substrate (item 111) and extending along an interface between the first conductive plug (item 146) and the first inter-metal dielectric layer (items 112 or 112 plus 142), wherein a horizontal surface of the first conductive plug (top surface of item 146) facing away from the logic circuit (die) is (vertically) coplanar with a horizontal surface (top surface of item 144) of the dielectric liner (items 143, 144) facing away from the logic circuit (die) (item 120).  Examiner notes also that the copper is within the vias (paragraphs, 40, 45).  Planarized film (item 411) made of silicon oxide (paragraph 86), and it is the Examiner’s opinion that item 411 (Fig. 21) should have been drawn as a separate entity that is in direct physical contact with the dielectric liner (items 143, 144), the copper filled vias (146, 147) and connection wiring (item 148).
	Okamoto does not specifically disclose wherein a horizontal surface of the first conductive plug facing away from the logic circuit (die) is (horizontally) coplanar with a horizontal surface of the dielectric liner facing away from the logic circuit (die).  Applicant needs to add “die” to the end of phrase “logic circuit”.
	Han (Figs. 5, 8 and associated text and items) discloses wherein a horizontal surface (topmost surface of item 116) of the first conductive plug (item 116) facing away from the logic circuit (die) (item 100, paragraph 25) is (horizontally) coplanar with a horizontal surface of the dielectric liner (items 122, 114 or 122 plus 114) facing away from the logic circuit (die) (item 100, paragraph 25). 
	 Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Okamoto with the teachings of Han for the purpose of connecting to other devices if desired and design choice.
	In regards to claim 2, Okamoto (Fig. 21 and associated text) discloses wherein the dielectric liner (items 144, 143) comprises a nitride (paragraph 54).
	In regards to claim 3, Okamoto (Fig. 21 and associated text) discloses wherein the dielectric liner (items 144, 143) comprises a layer of silicon oxide and a layer of silicon nitride (paragraph 54).
	In regards to claim 4, Okamoto (Fig. 21 and associated text) discloses wherein the image sensor die (items 110 or 110 plus 142) is bonded to the logic circuit die (item 120) using a dielectric-to-dielectric bond.
	The method of forming a device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.
	In regards to claim 5, Okamoto (Fig. 21 and associated text) discloses further comprising a second conductive plug (item 146), the dielectric liner (items 144, 145, 143) extending to be in contact with the second conductive plug (item 146).
	In regards to claim 6, Okamoto (Fig. 21 and associated text) discloses wherein the dielectric liner (items 143, 144, 145) extends between the second conductive plug (item 146) and the first silicon substrate (item 111).
	In regards to claim 7, Okamoto (Fig. 21 and associated text) discloses wherein the dielectric liner (items 143, 144, 145) has an omega shape in a cross-sectional view between the first conductive plug (item 147) and the second conductive plug (item 146). 
	In regards to claim 15, Okamoto (Figs. 14, 18, 21 and associated text) discloses a backside illuminated image sensor device (Fig. 21) comprising: an image sensor die (item 110 or 110 plus 142 or 110 plus 201) comprising a first silicon substrate (item 111) and a first inter-metal dielectric layer (items 112 or 112 plus 142 or 112 plus 201); a data processing circuit die (item 120) comprising a second silicon substrate (items 120 or 120 plus 142 or 120 plus 201) and a second inter-metal dielectric layer (items 122 or 122 plus 201), wherein the first inter-metal dielectric layer (items 112 or 112 plus 142 or 112 plus 201) is bonded to the second inter-metal dielectric layer (items 122 or 122 plus 201)  at a bonding interface (paragraph 98); a first conductive plug (items 146 or 147) having a first width in the first silicon substrate (item 111) and a second width in the first inter-metal dielectric layer (items 112, 112 plus 142 or 112 plus 201), wherein the second width is smaller than the first width and wherein there is a step change in width within the first conductive plug (Fig. 18); a second conductive plug (items 146 or 147) having the first width in the first silicon substrate (item 111) and the second width in the first inter-metal dielectric layer (items 112, 112 plus 142 or 112 plus 201) and wherein there is a step change in width within the first conductive plug (items 151 plus 304); wherein at least one of the first conductive plug (items 146 or 147, 246) and the second conductive plug (items 146 or 147, 246)  extends through the image sensor die (items 110, 110 plus 142 or 110 plus), across the bonding interface, to a metal line (item 123) in the second inter-metal dielectric layer (items 122 or 122 plus 201); and a continuous dielectric liner (items 143, 144, 145) extending from over the first silicon substrate (item 111) to be between the first silicon substrate (item 111) and both the first conductive plug (items 146 or 147, 246) and the second conductive plug (items 146 or 147, 246), wherein the continuous dielectric liner (items 143, 144, 145) comprises at least silicon and oxygen (paragraph 54).
	It would have been obvious to modify the invention to include a step change with in the first conductive plug as taught by the embodiment of Fig. 18, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
	Okamoto does not specifically disclose wherein a horizontal surface of the first conductive plug facing away from the data processing circuit die is (horizontally) coplanar with a horizontal surface of the dielectric liner facing away from the data processing circuit die.  
	Han (Figs. 5, 8 and associated text and items) discloses wherein a horizontal surface (topmost surface of item 116) of the first conductive plug (item 116) facing away from the data processing circuit die (item 100, paragraph 25) is (horizontally) coplanar with a horizontal surface of the dielectric liner (items 122, 114 or 122 plus 114) facing away from the data processing circuit die (item 100, paragraph 25). 
	 Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Okamoto with the teachings of Han for the purpose of connecting to other devices if desired and design choice.
	In regards to claim 16, Okamoto (Figs. 14, 21 and associated text) discloses wherein the continuous dielectric liner (items 143, 144, 145) extends between the first conductive plug (items 146 or 147, 246) within the first silicon substrate (item 111) and the first inter-metal dielectric layer (items 112, 112 plus 142 or 112 plus 201).
	In regards to claim 17, Okamoto (Figs. 14, 21 and associated text) discloses wherein the continuous dielectric liner (items 143, 144, 145) extends between the second conductive plug (items 146 plus 148 or 147 plus 148, 246) within the first silicon substrate (item 111) and the first inter-metal dielectric layer (items 112, 112 plus 142 or 112 plus 201).
	In regards to claim 18, Okamoto (Figs. 14, 21 and associated text) discloses wherein the continuous dielectric liner (items 143, 144, 145) has an omega shape.
	In regards to claim 19, Okamoto (Figs. 14, 21 and associated text) discloses wherein the first conductive plug (items 146 plus 148 or 147 plus 148, 246) comprises a seed layer (paragraph 69).
	In regards to claim 20, Okamoto (Figs. 14, 21 and associated text) discloses wherein the continuous dielectric liner (items 143, 144, 145) further comprises nitrogen (paragraph 54).
Claim 1-7 and 15-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okamoto (US 2012/0267740 A1 now US 9,236,412 B2) in view of Fillipi et al. (Fillipi) (US 2006/0073695 A1).
	In regards to claim 1, Okamoto (Figs. 1, 21 and associated text) discloses image sensor device (Fig. 21) comprising: an image sensor die (item 110 or 110 plus 142) bonded to a logic circuit die (item 120, paragraph 123) at a bonding interface, wherein the image sensor die (item 110) has a first silicon substrate (item 111, paragraph 36) and a first inter-metal dielectric layer (items 112 or 112 plus 142) between the first silicon substrate (item 111, paragraph 36) and the logic circuit die (item 120, paragraph 123); a first conductive plug (item 146) extending through the first silicon substrate (item 111), through the first inter-metal dielectric layer (items 112 or 112 plus 142), and across the bonding interface to connect to a metal line (item 123) of the logic circuit die (item 120, paragraph 123); and a dielectric liner (items 143, 144) extending from a first side of the first silicon substrate (item 111) to a second side of the first silicon substrate (item 111) and extending along an interface between the first conductive plug (item 146) and the first inter-metal dielectric layer (items 112 or 112 plus 142), wherein a horizontal surface of the first conductive plug (top surface of item 146) facing away from the logic circuit (die) is (vertically) coplanar with a horizontal surface (top surface of item 144) of the dielectric liner (items 143, 144) facing away from the logic circuit (die) (item 120).  Examiner notes also that the copper is within the vias (paragraphs, 40, 45).  Planarized film (item 411) made of silicon oxide (paragraph 86), and it is the Examiner’s opinion that item 411 (Fig. 21) should have been drawn as a separate entity that is in direct physical contact with the dielectric liner (items 143, 144), the copper filled vias (146, 147) and connection wiring (item 148).
	Okamoto does not specifically disclose wherein a horizontal surface of the first conductive plug facing away from the logic circuit (die) is (horizontally) coplanar with a horizontal surface of the dielectric liner facing away from the logic circuit (die).  Applicant needs to add “die” to the end of phrase “logic circuit”.
	Fillipi (Figs. 5, 7-9 and associated text and items) discloses wherein a horizontal surface (topmost surface of item 137) of the first conductive plug (item 137 plus 138)) facing away from the logic circuit (die) (item 100) is (horizontally) coplanar with a horizontal surface (topmost surface of items 160, 202, 190, 206) of the dielectric liner (items 160 which is form from item 150, paragraph 20 or items 202, 190, 206, gas dielectric structure) facing away from the logic circuit (die) (item 100). 
	 Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Okamoto with the teachings of Fillipi for the purpose of connecting to other devices if desired and design choice.
	In regards to claim 2, Okamoto (Fig. 21 and associated text) discloses wherein the dielectric liner (items 144, 143) comprises a nitride (paragraph 54).
	In regards to claim 3, Okamoto (Fig. 21 and associated text) discloses wherein the dielectric liner (items 144, 143) comprises a layer of silicon oxide and a layer of silicon nitride (paragraph 54).
	In regards to claim 4, Okamoto (Fig. 21 and associated text) discloses wherein the image sensor die (items 110 or 110 plus 142) is bonded to the logic circuit die (item 120) using a dielectric-to-dielectric bond.
	The method of forming a device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.
	In regards to claim 5, Okamoto (Fig. 21 and associated text) discloses further comprising a second conductive plug (item 146), the dielectric liner (items 144, 145, 143) extending to be in contact with the second conductive plug (item 146).
	In regards to claim 6, Okamoto (Fig. 21 and associated text) discloses wherein the dielectric liner (items 143, 144, 145) extends between the second conductive plug (item 146) and the first silicon substrate (item 111).
	In regards to claim 7, Okamoto (Fig. 21 and associated text) discloses wherein the dielectric liner (items 143, 144, 145) has an omega shape in a cross-sectional view between the first conductive plug (item 147) and the second conductive plug (item 146). 
	In regards to claim 15, Okamoto (Figs. 14, 18, 21 and associated text) discloses a backside illuminated image sensor device (Fig. 21) comprising: an image sensor die (item 110 or 110 plus 142 or 110 plus 201) comprising a first silicon substrate (item 111) and a first inter-metal dielectric layer (items 112 or 112 plus 142 or 112 plus 201); a data processing circuit die (item 120) comprising a second silicon substrate (items 120 or 120 plus 142 or 120 plus 201) and a second inter-metal dielectric layer (items 122 or 122 plus 201), wherein the first inter-metal dielectric layer (items 112 or 112 plus 142 or 112 plus 201) is bonded to the second inter-metal dielectric layer (items 122 or 122 plus 201)  at a bonding interface (paragraph 98); a first conductive plug (items 146 or 147) having a first width in the first silicon substrate (item 111) and a second width in the first inter-metal dielectric layer (items 112, 112 plus 142 or 112 plus 201), wherein the second width is smaller than the first width and wherein there is a step change in width within the first conductive plug (Fig. 18); a second conductive plug (items 146 or 147) having the first width in the first silicon substrate (item 111) and the second width in the first inter-metal dielectric layer (items 112, 112 plus 142 or 112 plus 201) and wherein there is a step change in width within the first conductive plug (items 151 plus 304); wherein at least one of the first conductive plug (items 146 or 147, 246) and the second conductive plug (items 146 or 147, 246)  extends through the image sensor die (items 110, 110 plus 142 or 110 plus), across the bonding interface, to a metal line (item 123) in the second inter-metal dielectric layer (items 122 or 122 plus 201); and a continuous dielectric liner (items 143, 144, 145) extending from over the first silicon substrate (item 111) to be between the first silicon substrate (item 111) and both the first conductive plug (items 146 or 147, 246) and the second conductive plug (items 146 or 147, 246), wherein the continuous dielectric liner (items 143, 144, 145) comprises at least silicon and oxygen (paragraph 54).
	It would have been obvious to modify the invention to include a step change with in the first conductive plug as taught by the embodiment of Fig. 18, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
	Okamoto does not specifically disclose wherein a horizontal surface of the first conductive plug facing away from the data processing circuit die is (horizontally) coplanar with a horizontal surface of the dielectric liner facing away from the data processing circuit die.  
	Fillipi (Figs. 5, 7-9 and associated text and items) discloses wherein a horizontal surface (topmost surface of item 137) of the first conductive plug (items 137 plus 138) facing away from the data processing circuit die (item 100) is (horizontally) coplanar with a horizontal surface (topmost surface of items 160, 202, 190, 206) of the dielectric liner (items 160 which is form from item 150, paragraph 20 or items 202, 190, 206, gas dielectric structure) facing away from the data processing circuit die (item 100). 
	 Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Okamoto with the teachings of Fillipi for the purpose of connecting to other devices if desired and design choice.
	In regards to claim 16, Okamoto (Figs. 14, 21 and associated text) discloses wherein the continuous dielectric liner (items 143, 144, 145) extends between the first conductive plug (items 146 or 147, 246) within the first silicon substrate (item 111) and the first inter-metal dielectric layer (items 112, 112 plus 142 or 112 plus 201).
	In regards to claim 17, Okamoto (Figs. 14, 21 and associated text) discloses wherein the continuous dielectric liner (items 143, 144, 145) extends between the second conductive plug (items 146 plus 148 or 147 plus 148, 246) within the first silicon substrate (item 111) and the first inter-metal dielectric layer (items 112, 112 plus 142 or 112 plus 201).
	In regards to claim 18, Okamoto (Figs. 14, 21 and associated text) discloses wherein the continuous dielectric liner (items 143, 144, 145) has an omega shape.
	In regards to claim 19, Okamoto (Figs. 14, 21 and associated text) discloses wherein the first conductive plug (items 146 plus 148 or 147 plus 148, 246) comprises a seed layer (paragraph 69).
	In regards to claim 20, Okamoto (Figs. 14, 21 and associated text) discloses wherein the continuous dielectric liner (items 143, 144, 145) further comprises nitrogen (paragraph 54).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        August 13, 2022